DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment presented on the After Final Consideration Program Request filed on 01/24/2022 has been entered. Applicant’s amendments to the claims have overcome the 35 USC § 103 obviousness rejection previously presented in the Final Office Action filed 11/23/2021. 
Claim status
Claims 1 – 18 remain pending
Claim 1 is amended
The amendment and Applicant’s arguments presented in the After Final Consideration Program Request filed on 01/24/2022 have been fully considered. In view of Applicant’s amendment and arguments, the following is an Examiner’s statement for the reasons for allowance.
Allowable Subject Matter
Claims 1 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by SHAO et al. (US PGPub. No. 20170073270 A1; Shao), SANDBERG et al. (US PGPub. 2017/0036372 A1; Sandberg), 
The prior art of record – taken alone or in combination – fails to teach, suggest or provide motivation, which would anticipate or render as obvious a method of producing a wet-cast slag-based concrete product comprising steps of: pre-conditioning the demoulded intermediate to produce a demoulded pre-conditioned slag-based intermediate comprising a third water to slag-based binder ratio by weight that is less than the first water to slag-based binder ratio by weight and that is also less than the second water to slag-based binder ratio by weight, and curing the demoulded pre-conditioned slag-based intermediate with carbon dioxide to produce the wet-cast slag-based concrete product, including introducing the carbon dioxide after the mixing, the reducing of the water content, the demoulding, and the pre- conditioning.
The prior art of record of Shao is silent to the wet-cast slag-based concrete mixture being a non-zero slump mixture, reducing the water content while within the mould, and pre-conditioning the mixture as claimed in amended claim 1. The prior art of Sandberg discloses cementitious/concrete mixtures often required to have sufficient flowability to be placed in a mold or form, and then that once placed, be able to be free standing without significant deformation/destruction as quickly as possible, e.g., casting of precast (e.g., [0053], [0056). However, Sandberg cures the concrete mix within the mold, before demolding to ensure it'll be able to be free standing without significant deformation/destruction. [0029]. Neither, Takizawa nor Mayelle, remedy the above-noted deficiencies of Shao modified by Sandberg and fails to teach, at least, the reducing a water content of the non-zero-slump concrete composition while the non-zero-slump concrete composition is within the mould to produce a slag- based 
Therefore, the invention is deemed novel and non-obvious over the prior art of record of Shao, Sandberg, Takizawa and Mayelle, since their combination would not have teach, suggest, or motivate one of ordinary skill in the art of a method of producing a wet-cast slag-based concrete product comprising steps of: pre-conditioning the demoulded intermediate to produce a demoulded pre-conditioned slag-based intermediate encompassing all the claimed limitations as recited in amended claim 1 as presented in the AFCP 2.0 filed 014/24/2022. Consequently, claim 1 is found allowable over the prior art of record. Claims 2 – 18 are allowable as being in dependent form from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712